Citation Nr: 9902101	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-23 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected arthritis with diffuse bulge of the 
intervertebral disc at L4-5, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 1967 to 
December 1971 and from November 1975 to November 1977.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied an 
increased disability rating in excess of 10 percent for the 
appellants service-connected arthritis with diffuse bulge of 
the intervertebral disc at L4-5.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veterans appeal.

2.  The veterans service-connected arthritis with mild 
diffuse bulge of the intervertebral disc at L4-5 is currently 
manifested by: forward flexion to 45 degrees, backward 
extension to 15 degrees, right and left lateral bending to 20 
degrees, and right and left lateral rotation to 15 degrees; 
lumbar paraspinous spasms; intact reflexes and sensation; and 
complaints of pain on motion and occasional radiation of pain 
into the right lower extremity.  X-ray examination of the 
spine showed mild degenerative spurring throughout the mid-
lumbar spine. 

3.  The veterans service-connected arthritis with mild 
diffuse bulge of the intervertebral disc at L4-5 does not 
result in more than a slight limitation of motion.


CONCLUSION OF LAW

The criteria for a 20 percent rating, and not in excess 
thereof, have been met for the veterans service-connected 
arthritis with diffuse bulge of the intervertebral disc at 
L4-5. 38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.40, 4.71a, Part 4, Diagnostic Codes 
5010 and 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary Considerations

The veterans claim for an increased disability rating for 
his service-connected arthritis with mild diffuse bulge of 
the intervertebral disc at L4-5 is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a)(West 1991).  That is, he 
has presented a claim that is plausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1998).

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).
II.  Factual Background

The RO has retrieved the veterans service medical records 
and they appear to be complete.  A review of the veterans 
report of separation, Form DD 214, revealed that he served on 
active duty in the United States Navy from December 1967 to 
December 1971 and from November 1975 through November 1977.  
The veterans service medical records for his second period 
of active duty service revealed treatment for complaints of 
lower back pain.  A treatment report, dated in August 1977, 
noted the veterans complaints of constant backaches.  X-ray 
examination of the spine revealed some narrowing at L1 
through L3.  An assessment of mild lumbosacral pain was 
noted.  The report of a neurological evaluation, dated in 
August 1977, noted a mild muscle spasm at disc level L1-L2.  
In September 1977, the veterans discharge examination was 
conducted.  The report of this examination noted the 
veterans complaints of recurrent lower back pain.  

In March 1996, the Board issued a decision that granted 
service connection for arthritis with a mild diffuse bulge of 
the intervertebral disc at L4-5.  Thereafter, in March 1996, 
the RO issued a rating action that assigned a noncompensable 
(0 percent) disability evaluation, effective December in 
1991, followed by a 10 percent disability evaluation, 
effective in July 1993, for the veterans service-connected 
arthritis with a mild diffuse bulge of the intervertebral 
disc at L4-5.

In April 1996, a VA examination of the spine was conducted.  
The report of this examination noted the veterans complaints 
of chronic low back pain which varies in severity.  He 
indicated that this condition was aggravated by prolonged 
lifting, sitting or standing.  The report noted that he was 
able to walk without particular problems.  Physical 
examination revealed that the veteran walked with an 
unremarkable gait pattern.  There was tenderness to 
palpation in the midline of the lower back region.  No spasm 
was noted.  Range of motion testing of the spine revealed 
flexion to 70 degrees and extension to 20 degrees.  The 
veteran reported complaints of pain on motion.  He was able 
to heel-and-toe walk and squat and arise, with complaints of 
pain.  The report concluded with an impression of chronic 
lumbar syndrome, arthritis with mild diffuse bulge of the 
intervertebral disk at L4-L5.  

In May 1996, a VA examination for neurological disorders was 
conducted.  The report of this examination noted the 
veterans complaints of pain in his lower back.  He also 
indicated that the pain went down his right leg and that 
sitting or standing for a long period of time aggravated it.  
Physical examination revealed a well-developed, well-
nourished, male in moderate discomfort.  Sensation was intact 
to light touch and pinprick.  Deep tendon reflexes were 
normal and symmetric.  Straight leg raising was positive 
around 25-30 degrees.  Gait was antalgic.  The report also 
noted that a MRI examination revealed mild spondylosis and a 
mild diffuse bulge at L4-5.  An impression of male with 
history of chronic low back pain with intermittent 
exacerbations was given.  

In April 1997, the veteran filed a claim for an increased 
disability rating for his service-connected arthritis with 
mild diffuse bulge of the intervertebral disc at L4-5.  A 
statement submitted by the veteran at that time indicated 
that his back pain had increased and that a higher disability 
rating was warranted.

Medical treatment reports, dated April 1996 through July 
1997, were submitted by the VA medical center in Biloxi, 
Mississippi.  Medical treatment reports, dated in October 
1996 and April 1997, noted the veterans complaints of low 
back pain.  A May 1997 treatment report noted that a magnetic 
imaging examination of the veterans spine, conducted in 
1995, revealed a mild disk bulge at L4-5 with mild 
spondylosis.  The May 1997 treatment report noted the 
veterans complaints of a shooting pain down his right 
leg for the past year.  The report concluded with an 
assessment of tenderness at L4-L5 and palpable muscle spasms.  
A July 1997 treatment report noted that the veteran was 
treated with Robaxin and showed mild improvement.  Objective 
examination revealed lumbar paraspinous spasm, greater on the 
right and most pronounced at L4-L5.  The report concluded 
with an assessment of lumbar disc disease.  

In May 1997, a VA examination of the spine was conducted.  
The report of this examination noted the veterans complaints 
of low back pain and that he requires frequent position 
changes and prolonged sitting, standing, and walking causes 
increased pain.  The examination report noted that he did 
have an occasional tingling sensation in his right leg, down 
to the calf.  The report also noted that he was self-employed 
in that he sold cars from his house.  Physical examination 
revealed that he moves about with a slight limp on the 
right.  No spasm or tenderness of the back was noted.  
Range of motion testing of the spine revealed flexion to 45 
degrees, extension to 15 degrees, right and left lateral 
bending to 20 degrees and right and left lateral rotation to 
15 degrees.  The veteran complained of pain on range of 
motion testing.  He was able to heel-and-toe walk and squat, 
with complaints of pain.  Reflexes and sensation were intact 
in all extremities.  An X-ray examination of the veterans 
spine revealed mild degenerative spurring throughout the 
mid-lumbar spine.  The report also noted that the pedicles 
appeared intact, no spondylosis was seen and that the 
remaining structures appeared normal.  An impression of 
chronic lumbar syndrome was given.
III.  Analysis

The Board is required to provide a written statement of the 
reasons or bases for its findings and conclusions on material 
issues of fact and law.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  The statement must be adequate to enable a claimant 
to understand the precise basis for the Boards decision, as 
well as to facilitate review by the United States Court of 
Veterans Appeals (the Court).  See Simon v. Derwinski, 2 Vet. 
App. 621, 622 (1992); Masors v. Derwinski, 2 Vet. App. 181, 
188 (1992).  To comply with this requirement, the Board must 
analyze the credibility and probative value of the evidence, 
account for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any evidence 
favorable to the appellant.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), affd per curiam, 78 F. 3d 604 (Fed. Cir. 
1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  Furthermore, as the Court has pointed out, the Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1998).

The veterans service-connected arthritis with mild diffuse 
bulge of the intervertebral disc at L4-5 is currently rated 
as 10 percent disabling pursuant to Diagnostic Codes 5010 and 
5293.  According to Diagnostic Code 5010, traumatic arthritis 
is to be evaluated as degenerative arthritis under Diagnostic 
Code 5003.  Degenerative arthritis is to be evaluated based 
on the limitation of motion of the joint, but if the disorder 
is noncompensable under the applicable diagnostic code due to 
insufficient limitation in the range of motion, the disorder 
is evaluated at 10 percent.  Thus, because traumatic 
arthritis is evaluated under diagnostic codes which provide 
for ratings based on limitation of motion, the evaluation 
assigned for such disability must take into account the 
decision of the United States Court of Veterans Appeals 
(Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995) in the 
evaluation of these disabilities.  

In DeLuca v. Brown, the Court held that 38 C.F.R. §§ 4.40, 
4.45 and 4.59 were not subsumed into the diagnostic codes 
under which a veterans disabilities are rated. Id.  
Therefore, the Board has to consider the functional loss 
of a musculoskeletal disability under 38 C.F.R. § 4.40, 
separate from any consideration of the veterans disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. at 206.  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (1998).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veterans joint injury.  DeLuca, 202 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight bearing and non weight 
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (1998).

As noted above, the veteran's service-connected arthritis 
with mild diffuse bulge of the intervertebral disc at L4-5 is 
currently rated as 10 percent disabling under Diagnostic Code 
5293, relating to intervertebral disc syndrome.  In 
determining the proper evaluation for degenerative disc 
disease, consideration is given to the following: 
postoperative results of surgery, persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc(s), and the frequency and severity of attacks.  The 
veteran's current rating of 10 percent contemplates a mild 
intervertebral disc syndrome.  A 20 percent contemplates a 
moderate intervertebral disc syndrome with recurring attacks.  
The next higher rating of 40 percent contemplates a severe 
intervertebral disc syndrome with recurring attacks, with 
intermittent relief. 38 C.F.R. Part 4, § 4.71a-26, Diagnostic 
Code 5293 (1998).

After a thorough review of the evidence of record, the Board 
concludes that the veterans service-connected arthritis with 
mild diffuse bulge of the intervertebral disc at L4-5 is most 
appropriately rated as 20 percent disabling pursuant to 
Diagnostic Code 5293.  On his most recent VA examination, 
dated in April 1997, range of motion testing of the veterans 
spine revealed flexion to 45 degrees, extension to 15 
degrees, right and left lateral bending to 20 degrees, and 
right and left lateral rotation to 15 degrees.  The report 
noted that he had pain on motion and that he had an 
occasional tingling sensation going down into his right leg 
to the calf.  A prior VA examination in April 1996 noted the 
veterans complaints of occasional pain radiating out of the 
back and down into the right leg.  A May 1997 treatment 
report noted the veterans complaints of shooting pain 
down his right leg.  A July 1997 treatment report noted that 
the veteran had lumbar paraspinous spasms, most pronounced at 
L4-L5.  Given the impairment in the range of motion of the 
veterans spine, his complaints of pain on use, and the 
reports of occasional radiating pain and muscle spasm, the 
Board concludes that the symptoms of his service-connected 
arthritis with mild diffuse bulge of the intervertebral disc 
at L4-5 more nearly approach those required for the next 
higher rating, and is most appropriately rated as 20 percent 
disabling under Diagnostic Code 5253.

Having so determined, it is now incumbent upon the Board to 
ascertain whether a rating greater than 20 percent can be 
granted.  The evidence of record does not show objective 
symptoms of a severe intervertebral disc syndrome, with 
recurring attacks and intermittent relief.  Accordingly, a 
higher rating is not warranted under Diagnostic Code 5293.  
The report of his most recent VA examination, dated May 1997, 
indicated that he has only an occasional tingling sensation 
in the right leg.  The report also noted that the veterans 
reflexes and sensation are intact.  Although he had 
complaints of pain on motion and use, the veterans was able 
to heel-and-toe walk and was able to squat and arise.  X-ray 
examination of the veterans spine revealed mild 
degenerative spurring throughout the mid-lumbar spine.  The 
X-ray report also noted, however, that the pedicles appeared 
intact, no spondylosis was seen and the remaining structures 
appeared normal.  Weakness and atrophy, indicating disuse, 
were not noted.  There is no objective evidence of excess 
fatigability, incoordination, or weakened movement to 
demonstrate additional functional impairment.  There is also 
no showing of any severe pain or of other functional loss 
that is not contemplated in the 20 percent rating assigned 
for intervertebral disc syndrome of a moderate degree and 
with recurring attacks.

The Board has considered potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the appellant. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Diagnostic Code 5295, relating to 
lumbosacral strain, provides that a 40 percent disability 
rating is warranted for symptoms of a severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Where there is muscle spasm on extreme forward 
bending with loss of unilateral spine motion in a standing 
position, a 20 percent disability evaluation is warranted.  
The evidence of record does not show a listing of whole 
spine, positive Goldthwait's sign, marked limitation of 
forward bending, or loss of lateral motion.  Accordingly, a 
disability rating in excess of 20 percent, pursuant to 
Diagnostic Code 5295, is not warranted.

The Board has also considered rating the veterans service-
connected arthritis with mild diffuse bulge of the 
intervertebral disc at L4-5 under Diagnostic Code 5292, 
limitation of motion of the lumbar spine.  A 20 percent 
rating contemplates moderate limitation of motion.  A 40 
percent rating, the highest rating assignable under this 
code, contemplates severe limitation of motion of the lumbar 
spine.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5292 
(1998).  As noted above, range of motion testing of the 
veterans spine revealed flexion to 45 degrees, extension to 
15 degrees, right and left lateral bending to 20 degrees, and 
right and left lateral rotation to 15 degrees.  Accordingly, 
even with due consideration to the veterans subjective 
complaints of pain on motion, the evidence of record does not 
support a disability rating in excess of 20 percent pursuant 
to Diagnostic Code 5292. See DeLuca, supra.  

Based upon the facts and circumstances noted above, the Board 
concludes that the veterans service-connected arthritis with 
mild diffuse bulge of the intervertebral disc at L4-5 is most 
appropriately rated as 20 percent disabling.  







	(CONTINUED ON NEXT PAGE)

ORDER

An increased disability rating of 20 percent, and not in 
excess thereof, is granted for the veterans service-
connected arthritis with mild diffuse bulge of the 
intervertebral disc at L4-5, subject to the law and 
regulations governing the payment of monetary awards.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
